 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of December 9, 2019 and
is entered into by and between Marvin Slosman (the “Executive”) and InspireMD,
Inc. (the “Company”). The Company and the Executive shall be referred to herein
as the “Parties.”

 

RECITALS

 

Whereas, the Company desires to employ the Executive as its Chief Executive
Officer, and the Executive desires to be employed by the Company as its Chief
Executive Officer;

 

Whereas, the Company and the Executive desire to state in writing the terms and
conditions of their agreement and understandings with respect to the employment
of the Executive; and

 

Now, Therefore, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I.

Services to be Provided by Executive

 

A. Position and Responsibilities. The Executive shall serve in the position of
Chief Executive Officer, and shall perform services for the Company as requested
or as needed to perform the Executive’s job. The duties of the Executive shall
be those duties which can reasonably be expected to be performed by a person in
such position. At all times, the Executive shall be subject to the direction and
supervision of the Board of Directors of the Company (the “Board”). The Company
shall cause the Executive to serve as a member of the Board, without any
additional compensation, as long as the Executive continues to serve as its
Chief Executive Officer.

 

B. Performance. During the Executive’s employment with the Company, the
Executive shall devote such of the Executive’s time, energy, skill and
reasonable best efforts on a full time basis and as is necessary to the
performance of the Executive’s duties hereunder in a manner that will faithfully
and diligently further the business and interests of the Company, and shall
exercise reasonable best efforts to perform the Executive’s duties in a
diligent, trustworthy, good faith and business-like manner, all for the purpose
of advancing the business of the Company. The Executive shall at all times act
in a manner consistent with the Executive’s position.

 

 

 

 

ARTICLE II.

Compensation for SErvices

 

As compensation for all services the Executive shall perform under this
Agreement, the Company shall pay the Executive, and the Executive shall accept
as full compensation, the following:

 

A. Base Salary. The Company shall pay the Executive a monthly salary of no less
than $33,333.33 monthly ($400,000 annualized), less applicable payroll
deductions and tax withholdings (the “Base Salary”), for all services rendered
by the Executive under this Agreement; The Company shall pay the Base Salary in
accordance with the normal payroll policies of the Company. The Executive’s Base
Salary will be reviewed by the Board on an annual basis for increase.

 

B. Relocation Expenses. The Company shall reimburse the Executive up to $50,000
for any reasonable and customary, documented out-of-pocket relocation expenses
actually incurred by the Executive, whether in the 2019 or 2020 calendar years,
in connection with the Executive’s relocation to Europe (collectively, the
“Relocation Expenses”), payable in compliance with the Company’s expense
reimbursement policies as may be in effect from time to time, provided that any
Relocation Expenses incurred in 2019 shall not be paid to the Executive until
the 2020 calendar year. The Executive agrees that he shall relocate to a city in
Europe that is mutually agreeable to the Executive and the Company (the
“Relocation Area”) as soon as practicable, but, in no event, later than six (6)
months following the Commencement Date (as defined below). In addition, the
Company shall provide the Executive with assistance reasonably requested by him
in connection with obtaining any necessary work permits, visas, and any other
administrative authorizations required to allow the Executive to work in the
Relocation Area. The Executive acknowledges and agrees that any reimbursements
provided under this Article II, Section B. shall be included in the Executive’s
taxable income and be subject to applicable payroll deductions and tax
withholdings. Notwithstanding the forgoing, in the event the Executive’s
employment with the Company is terminated by the Company for Cause (defined
below) or by the Executive without Good Reason (defined below), in either case,
prior to January 1, 2021, the Executive shall repay to the Company all amounts
reimbursed for such Relocation Expenses and for any costs or expenses incurred
by the Company in connection with obtaining any work permits, visas, or other
work authorizations pursuant to this Article II, Section B, less any amounts
originally withheld or deducted from such reimbursements.

 

C. Performance Bonus. The Executive shall be entitled to receive annual bonuses
in an amount up to 50% percent of the Base Salary, less applicable payroll
deductions and tax withholdings (each, a “Performance Bonus”) as may be in
effect from time to time, for each calendar year during his employment with the
Company based on the extent to which performance criteria/financial results for
the applicable year have been met, which bonuses are expected to be paid on or
before March 15 of the calendar year following the calendar year to which the
Performance Bonus relates. In each case, the Annual Bonus shall be payable in
accordance with the annual bonus plan covering the Company’s executives (the
“Bonus Plan”). Except as set forth in Article III, to be eligible to receive a
Performance Bonus for a calendar year, the Executive must remain employed
through the payment date of such Performance Bonus. All performance/financial
criteria shall be established reasonably and in good faith by the Board on an
annual basis. The evaluation of the Company’s performance, as measured by the
applicable performance criteria and the awarding of any bonuses shall be
determined reasonably and in good faith by the Board.

 

2

 

 

D. Equity Compensation. The Company shall grant equity awards as of the date
hereof to the Executive that represent, in the aggregate, 5% of the Company’s
issued and outstanding common stock (“Common Stock”) determined on a fully
diluted basis as of the date of grant (the “Equity Awards”), with 75% of the
Equity Awards being granted as restricted stock units (the “RSUs”) and with the
remaining 25% of the Equity Awards being granted as stock options (the
“Options”). The Equity Awards shall be subject to the terms and conditions of
the Company’s 2013 Long-Term Incentive Plan (the “LTIP”) and of the award
agreements attached hereto as Exhibit A and Exhibit B, which agreements shall
provide, among other things, that:

 

(i) The Options shall be granted with an exercise price equal to the fair market
value of the Common Stock on the date of grant, determined in accordance with
the terms of the LTIP;

 

(ii) the Equity Awards shall vest in three (3) substantially equal installments
on each of the first, second, and third anniversary of the date of grant,
provided the Executive is employed by the Company through the applicable vesting
date;

 

(iii) all unvested Equity Awards shall become one hundred percent (100%) fully
vested on the closing date of a Change in Control (as defined in the LTIP),
provided the Executive is employed by the Company on such date;

 

(iv) fifty percent (50%) of any unvested Equity Awards shall become fully vested
on the date that the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason; and

 

(v) vested RSUs, determined after applying the provisions for Article III below,
shall be settled and converted into shares of Common Stock on the first to occur
of the following: (a) a Change in Control, as defined by the LTIP, or (b) the
termination of the Executive’s employment with the Company for any reason other
than by the Company for Cause.

 

E. Additional Equity. On or before December 31, 2020, the Executive shall be
eligible to receive an additional grant of equity awards under the LTIP and the
applicable award agreement up to 5% (including the Equity Awards) of the
Company’s actual outstanding shares of Common Stock on the date of grant,
provided that the actual amount of the grant shall be based on the achievement
of certain performance/financial criteria as established by the Board after
consultation with the Executive, in its reasonable discretion.

 

F. Other Expenses. The Company agrees that, during the Executive’s employment,
it shall promptly reimburse the Executive for out-of-pocket expenses reasonably
incurred in connection with the Executive’s performance of the Executive’s
services hereunder, upon the presentation by the Executive of an itemized
accounting of such expenditures, with supporting receipts, provided that the
Executive submits such expenses for reimbursement in compliance with the
Company’s expense reimbursement policies. Reimbursement shall be in compliance
with the Company’s expense reimbursement policies.

 

G. Paid Time Off. The Executive shall be eligible for paid time off in
accordance with the Company’s policy, as in effect from time to time.

 

3

 

 

H. Automobile Allowance. During the period commencing on the date of the
Executive’s relocation to the Relocation Area, as provided in Article II,
Section B above, and ending on the earlier of (a) the expiration of this
Agreement or (b) the Executive’s relocation back to the United States, the
Company shall pay the Executive an automobile allowance of €1,000 per month,
less any required federal, provincial, state, local, or other applicable taxes
and withholdings, which allowance the Executive shall use to purchase or lease
(and to operate) an automobile that, in light of the Executive’s position with
the Company, is reasonable for use in the performance of his professional duties
responsibilities. The allowance provided in this Article II, Section H (x) is
intended to cover the monthly costs associated with the leasing or purchasing
(and operating) of such an automobile (including, without limitation, fuel
costs, insurance and liability coverage, registration, tolls, fees, repairs,
maintenance, and any other expenses incurred in connection with the Executive’s
acquisition, lease, or use of such automobile) and (y) shall be paid to the
Executive on the Company’s first regularly scheduled payroll date of each
calendar month that the Executive is entitled to the allowance pursuant to this
Article II, Section H. Other than the automobile allowance provided herein, the
Company shall not have any additional obligations or liabilities to the
Executive or any other person or entity with respect to any claims arising from
the Executive’s acquisition, lease, or use of such automobile.

 

I. Other Benefits. The Executive is entitled to participate in any group health
insurance plan, option or similar incentive compensation plan, 401(k) plan,
disability plan, group life plan, and any other benefit or welfare program or
policy that is made generally available, from time to time, to other employees
of the Company, on a basis consistent with such participation and subject to the
terms of the plan documents, as such plans may be modified, amended, terminated,
or replaced from time to time for employees (collectively, the “Benefit Plans”).

 

J. Indemnification and Insurance. The Company shall provide Executive with an
Agreement to defend and indemnify Executive to the maximum amount permitted by
law. The Company shall also ensure that Executive is covered under a Directors
and Officers Liability Policy sufficient to protect Executive from claims
arising from his role as an officer or director of the Company.

 

ARTICLE III.
Term; Termination

 

A. Term of Employment. The Agreement’s stated term and employment relationship
created hereunder will begin on January 1, 2020 (the “Commencement Date”) and
will remain in effect for three (3) years, unless earlier terminated in
accordance with this Article III (the “Initial Employment Term”). This Agreement
shall be automatically renewed for successive one (1) year terms after the
Initial Employment Term (each one-year period, a “Renewal Term”), unless
terminated by either party upon written notice provided not less than two (2)
months before the end of the Initial Employment Term or any Renewal Term, or
unless earlier terminated in accordance with this Article III. The Executive
shall resign as a member of the Board upon termination if requested by the
Company.

 

4

 

 

B. Termination. Either party may terminate the Executive’s employment at any
time upon written notice; provided that the Company and the Executive will be
required to provide the other at least thirty (30) days’ advance written notice
of a termination without Cause or the Executive’s voluntary resignation without
Good Reason, respectively. The date of the Executive’s termination shall be the
date stated in the notice of termination. Upon termination of the Executive’s
employment, the Company shall pay the Executive (i) any unpaid Base Salary
accrued through the date of termination, (ii) any accrued and unpaid paid time
off or similar pay to which the Executive is entitled as a matter of law or
Company policy, (iii) any amounts due to the Executive under the terms of the
Benefit Plans, and (iv) any unreimbursed expenses properly incurred prior to the
date of termination (the “Accrued Obligations”).

 

(i) Expiration of the Agreement; Termination for Cause or Voluntary Resignation.
In the event the Executive voluntarily resigns without Good Reason, the Company
may, in its sole discretion, shorten the notice period and determine the date of
termination without any obligation to pay the Executive any additional
compensation other than the Accrued Obligations and without triggering a
termination of the Executive’s employment without Cause. In the event the
Agreement expires, or the Company terminates the Executive’s employment for
Cause or the Executive voluntarily resigns without Good Reason, the Company
shall have no further liability or obligation to the Executive under this
Agreement. Notwithstanding the foregoing, in the event that this Agreement
expires as a result of the Company’s decision not to renew the Agreement, the
Company shall, subject to the execution and timely return by the Executive of a
release of claims in the form to be delivered by the Company, which release
shall, by its terms, be irrevocable no later than the sixtieth (60th) day
following his employment termination date, pay the Executive cash payments
totaling $100,000 in the aggregate, less applicable payroll deductions and tax
withholdings, payable in equal installments on the Company’s regular pay dates
that occur during the period commencing on sixtieth (60th) day following his
employment termination date and ending on the last day of the Restricted Period
(as defined below); provided, however, that if, at any time within the period
commencing on the date that is three (3) months prior to the expiration of the
Initial Employment Term or the then current Renewal Term, as applicable, and
ending on the date that is three (3) months following the expiration of the
Agreement, the Company and a third party execute a definitive, written, and
binding agreement (a “Sale Agreement”) to enter into certain transactions
described therein that, if consummated, would constitute a Change in Control (as
defined below), then the Executive’s termination shall be deemed a termination
pursuant to Article III, Section B(ii) as of the date such Sale Agreement is
executed, provided further that any amounts payable to the Executive pursuant to
Article III, Section B(ii) shall be reduced by any amounts previously paid to
him pursuant to this subsection (i). Notwithstanding anything herein to the
contrary, if the Executive violates any of the restrictions contained in Article
IV below, then any unpaid amounts pursuant to this subsection (i) shall be
forfeited by the Executive, and the Executive shall not receive any additional
payments pursuant to this subsection. The Accrued Obligations shall be payable
in a lump sum within the time period required by applicable law, and in no event
later than thirty (30) days following his employment termination date. For
purposes of this Agreement, “Cause” means termination because of: (a) the
Executive’s refusal to perform the duties of the Executive’s position in a
manner causing material detriment to the Company; (b) the Executive’s willful
misconduct with regard to the Company or its business, assets or executives
(including, without limitation, his fraud, embezzlement, intentional
misrepresentation, misappropriation, conversion or other act of dishonesty with
regard to the Company); (c) the Executive’s commission of an act or acts
constituting a felony or any crime involving fraud or dishonesty as determined
in good faith by the Company; (d) the Executive’s breach of a fiduciary duty
owed to the Company; (e) any material breach of this Agreement or other
agreement with the Company; or (f) any injury, illness or incapacity which shall
wholly or continuously disable the Executive from performing the essential
functions of the Executive’s position for any successive or intermittent period
of twelve (12) months. In each such event listed above, if the circumstances are
curable, the Company shall give the Executive written notice thereof which shall
specify in reasonable detail the circumstances constituting Cause, and there
shall be no Cause with respect to any such circumstances if cured by the
Executive within thirty (30) days after such notice.

 

5

 

 

(ii) Termination Without Cause or for Good Reason. In the event the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, the Executive shall receive, subject to the execution and timely
return by the Executive of a release of claims in the form to be delivered by
the Company, which release shall, by its terms, be irrevocable no later than the
sixtieth (60th) day following this employment termination date, the following
(a) severance pay in an amount equal to the Executive’s Base Salary for twelve
(12) months, paid on the Company’s first regular pay date on or after the
sixtieth (60th) day following his employment termination date; (b) Executive’s
entire Performance Bonus for any calendar year for which Executive has already
worked the entire year but the bonus has yet to be paid, payable at the same
time as such bonuses are payable to other executives under the Bonus Plan; (c)
the pro rata amount of the Performance Bonus, paid at 100%, for the calendar
year in which his termination of employment occurs (based on the number of
business days he was actually employed by the Company during the calendar year
in which his termination of employment occurs and assuming full achievement of
all applicable goals under the Bonus Plan) that he would have received had his
employment not been terminated during such year, payable at the same time as
such bonuses are payable to other executives under the Bonus Plan; (d) fifty
percent (50%) of all unvested stock options, shares of restricted stock,
restricted stock units, stock appreciation rights, or similar stock-based rights
granted to the Executive shall vest and, if applicable, be immediately
exercisable and any risk of forfeiture included in such restricted or other
stock grants previously made to the Executive shall immediately lapse; and (e)
in addition, the Executive may exercise any outstanding stock options or stock
appreciation rights until the earlier of (x) the last date on which such stock
options or stock appreciation rights could have been exercised pursuant to the
terms of the applicable award agreement, irrespective of the Executive’s
termination of employment; and (y) the date that is two (2) years following his
employment termination date. For purposes of this Agreement, “Good Reason” means
termination because of: (a) a materially adverse diminution in the Executive’s
role, responsibilities or the compensation set forth herein without the
Executive’s consent; or (b) any material breach of this Agreement or other
agreement with the Executive. In each such event listed above, the Executive
shall give the Company written notice thereof which shall specify in reasonable
detail the circumstances constituting Good Reason, and there shall be no Good
Reason with respect to any such circumstances if cured by the Company within
thirty (30) days after such notice.

 

6

 

 

ARTICLE IV.
Restrictive Covenants

 

A. Confidentiality.

 

(i) Confidential Information. During the Executive’s employment with the
Company, the Company shall grant the Executive otherwise prohibited access to
its trade secrets and confidential information which is not known to the
Company’s competitors or within the Company’s industry generally, which was
developed by the Company over a long period of time and/or at its substantial
expense, and which is of great competitive value to the Company, and access to
the Company’s customers and clients. For purposes of this Article IV, the
“Company” shall also include its parents, subsidiaries and affiliates. For
purposes of this Agreement, “Confidential Information” includes any trade
secrets or confidential or proprietary information of the Company, including,
but not limited to, the following: methods of operation, products, inventions,
services, processes, equipment, know-how, technology, technical data, policies,
strategies, designs, formulas, developmental or experimental work, improvements,
discoveries, research, plans for research or future products and services,
corporate transactions, database schemas or tables, software, development tools
or techniques, training procedures, training techniques, training manuals,
business information, marketing and sales methods, plans and strategies,
competitors, markets, market surveys, techniques, production processes,
infrastructure, business plans, distribution and installation plans, processes
and strategies, methodologies, budgets, financial data and information, customer
and client information, prices and costs, fees, customer and client lists and
profiles, employee, customer and client nonpublic personal information, supplier
lists, business records, product construction, product specifications, audit
processes, pricing strategies, business strategies, marketing and promotional
practices, management methods and information, plans, reports, recommendations
and conclusions, information regarding the skills and compensation of employees
and contractors of the Company, and other business information disclosed to the
Executive by the Company, either directly or indirectly, in writing, orally, or
by drawings or observation. “Confidential Information” does not include, and
there shall be no obligation hereunder with respect to, information that (a) is
generally available to the public on the date of this Agreement or (b) becomes
generally available to the public other than as a result of a disclosure not
otherwise permissible hereunder.

 

(ii) No Unauthorized Use or Disclosure. The Executive acknowledges and agrees
that Confidential Information is proprietary to and a trade secret of the
Company and, as such, is a special and unique asset of the Company, and that any
disclosure or unauthorized use of any Confidential Information by the Executive
will cause irreparable harm and loss to the Company. The Executive understands
and acknowledges that each and every component of the Confidential Information
(a) has been developed by the Company at significant effort and expense and is
sufficiently secret to derive economic value from not being generally known to
other parties, and (b) constitutes a protectable business interest of the
Company. The Executive acknowledges and agrees that the Company owns the
Confidential Information. The Executive agrees not to dispute, contest, or deny
any such ownership rights either during or after the Executive’s employment with
the Company. The Executive agrees to preserve and protect the confidentiality of
all Confidential Information. The Executive agrees that the Executive shall not
during the period of the Executive’s employment with the Company and thereafter,
directly or indirectly, disclose to any unauthorized person or use for the
Executive’s own account any Confidential Information without the Company’s
consent. Throughout the Executive’s employment with the Company thereafter: (a)
the Executive shall hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all Company policies
protecting the Confidential Information; and (b) the Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.

 

7

 

 

(iii) Return of Property and Information. Upon the termination of the
Executive’s employment for any reason, the Executive shall immediately return
and deliver to the Company any and all Confidential Information, software,
devices, cell phones, personal data assistants, credit cards, data, reports,
proposals, lists, correspondence, materials, equipment, computers, hard drives,
papers, books, records, documents, memoranda, manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, which belong to the
Company or relate to the Company’s business and which are in the Executive’s
possession, custody or control, whether prepared by the Executive or others. If
at any time after termination of the Executive’s employment the Executive
determines that the Executive has any Confidential Information in the
Executive’s possession or control, the Executive shall immediately return to the
Company all such Confidential Information in the Executive’s possession or
control, including all copies and portions thereof.

 

B. Restrictive Covenants. In consideration for (i) the Company’s promise to
provide Confidential Information to the Executive, (ii) the substantial economic
investment made by the Company in the Confidential Information and goodwill of
the Company, and/or the business opportunities disclosed or entrusted to the
Executive, (iii) access to the Company’s customers and clients, and (iv) the
Company’s employment of the Executive pursuant to this Agreement and the
compensation and other benefits provided by the Company to the Executive, to
protect the Company’s Confidential Information and business goodwill of the
Company, the Executive agrees to the following restrictive covenants:

 

(i) Non-Competition. The Executive, on his own behalf, individually or as a
principal, partner, stockholder, manager, agent, consultant, contractor,
employee, lender, investor, or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, agrees that during
the Term and for a period of twelve (12) months following the Executive’s
termination (for whatever reason) (the “Restricted Period”), he shall not,
whether directly or indirectly, without the express written approval of the
Company, own, establish, manage, engage in, operate, control, work for, consult
with, render services for, do business with, maintain any interest in
(proprietary, financial, or otherwise), or participate in the ownership,
establishment, management, operation, or control of, any Competing Business in
the Restricted Area. For purposes of this Agreement, “Competing Business” means
any business, individual, partnership, firm, corporation, or other entity that
engages in any business or service which the Company provided during the
Executive’s employment. Based on the scope and nature of the Company’s business,
the type and scope of the confidential information that will be provided to the
Executive, the “Restricted Area” includes the United States of America and any
state, country or territory for which the Executive had business contact on
behalf of, or responsibility for, the Company during the twelve (12) month
period prior to the termination of the Executive’s employment. However, the
Executive may own, directly or indirectly, solely as an investment, securities
of any business traded on any national securities exchange; provided that the
Executive is not a controlling person of, or the member of a group that controls
such business; provided further that the Executive does not, directly or
indirectly, own two percent (2%) or more of any class of securities of such
business.

 

8

 

 

(ii) Non-Solicitation. The Executive agrees that during the Restricted Period,
other than in connection with the Executive’s duties under this Agreement, the
Executive shall not, and shall not use any Confidential Information to, directly
or indirectly, either as a principal, manager, agent, employee, consultant,
officer, director, stockholder, partner, investor or lender or in any other
capacity, and whether personally or through other persons:

 

(a) Solicit business from, attempt to conduct business with, or conduct business
with any client, customer, or prospective client or customer of the Company with
whom the Company conducted business or solicited within the final twelve (12)
months prior to the Executive’s termination, and who or which: (A) the Executive
contacted, called on, serviced, did business with, or had contact with during
the Executive’s employment or that the Executive attempted to contact, call on,
service, or do business with during the Executive’s employment; or (B) that the
Executive became acquainted with or dealt with, for any reason, as a result of
the Executive’s employment. This restriction applies only to business that is in
the scope of services or products provided by the Company; or

 

(b) Hire, solicit for employment, induce or encourage to leave the employment of
the Company, or otherwise cease their employment or other relationship with the
Company, on behalf of itself or any other individual or entity, any employee,
independent contractor or any former employee or independent contractor of the
Company whose employment or contractor relationship ceased less than twelve (12)
months earlier.

 

(iii) Non-Disparagement. During the Executive’s employment with the Company and
any time thereafter, the Executive shall not make, publish, or otherwise
transmit any false, disparaging or defamatory statements, whether written or
oral, regarding the Company and any of its employees, executives, agents,
investors, procedures, investments, products, policies, or services.

 

C. No Interference. Notwithstanding any other provision of this Agreement, (i)
the Executive may disclose Confidential Information when required to do so by a
court of competent jurisdiction, by any governmental agency having authority
over the Executive or the business of the Company or by any administrative body
or legislative body (including a committee thereof) with jurisdiction to order
the Executive to divulge, disclose or make accessible such information; and (ii)
nothing in this Agreement is intended to interfere with the Executive’s right to
(a) report possible violations of state or federal law or regulation to any
governmental or law enforcement agency or entity; (b) make other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation; (c) file a claim or charge with the Equal Employment Opportunity
Commission (“EEOC”), any state human rights commission, or any other
governmental agency or entity; or (d) testify, assist, or participate in an
investigation, hearing, or proceeding conducted by the EEOC, any state human
rights commission, any other governmental or law enforcement agency or entity,
or any court. For purposes of clarity, in making or initiating any such reports
or disclosures or engaging in any of the conduct outlined in subsection (ii)
above, the Executive may disclose Confidential Information to the extent
necessary to such governmental or law enforcement agency or entity or such
court, need not seek prior authorization from the Company, and is not required
to notify the Company of any such reports, disclosures or conduct.

 

9

 

 

D. Defend Trade Secrets Act. The Executive is hereby notified in accordance with
the Defend Trade Secrets Act of 2016 that the Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If the Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, the Executive
may disclose the Company’s trade secrets to the Executive’s attorney and use the
trade secret information in the court proceeding if the Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

E. Tolling. If the Executive violates any of the restrictions contained in this
Article IV, the Restricted Period shall be suspended and shall not run in favor
of the Executive from the time of the commencement of any violation until the
time when the Executive cures the violation to the satisfaction of the Company.

 

F. Remedies. The Executive acknowledges that the restrictions contained in
Article IV of this Agreement, in view of the nature of the Company’s business
and the Executive’s position with the Company, are reasonable and necessary to
protect the Company’s legitimate business interests and that any violation of
Article IV of this Agreement would result in irreparable injury to the Company.
In the event of a breach by the Executive of Article IV of this Agreement, then
the Company shall be entitled to a temporary restraining order and injunctive
relief restraining the Executive from the commission of any breach. Such
remedies shall not be deemed the exclusive remedies for a breach or threatened
breach of this Article IV but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from the Executive, the
Executive’s agents, any future employer of the Executive, and any person that
conspires or aids and abets the Executive in a breach or threatened breach of
this Agreement.

 

G. Reasonableness. The Executive hereby represents to the Company that the
Executive has read and understands, and agrees to be bound by, the terms of this
Article IV. The Executive acknowledges that the scope and duration of the
covenants contained in this Article IV are fair and reasonable in light of (i)
the nature and wide geographic scope of the operations of the Company’s
business; (ii) the Executive’s level of control over and contact with the
Company’s business; and (iii) the amount of compensation, trade secrets and
Confidential Information that the Executive is receiving in connection with the
Executive’s employment by the Company.

 

H. Reformation. If any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the Parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, the
Company and the Executive intend to make this provision enforceable under the
law or laws of all applicable jurisdictions so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.

 

10

 

 

I. No Previous Restrictive Agreements. The Executive represents that, except as
disclosed to the Company, the Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. The Executive further represents that the Executive’s
performance of all the terms of this Agreement and the Executive’s work duties
for the Company do not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by the Executive in
confidence or in trust prior to the Executive’s employment with the Company. The
Executive shall not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

ARTICLE V.
Miscellaneous Provisions

 

A. Governing Law. The Parties agree that the Agreement shall be governed by and
construed under the laws of the State of Delaware. In the event of any dispute
regarding this Agreement, the Parties hereby irrevocably agree to submit to the
exclusive jurisdiction of the federal and state courts situated in New Castle
County, Delaware, and the Executive agrees that he shall not challenge personal
or subject matter jurisdiction in such courts. The Parties also hereby waive any
right to trial by jury in connection with any litigation or disputes under or in
connection with this Agreement.

 

B. Headings. The paragraph headings contained in this Agreement are for
convenience only and shall in no way or manner be construed as a part of this
Agreement.

 

C. Severability. In the event that any court of competent jurisdiction holds any
provision in this Agreement to be invalid, illegal or unenforceable in any
respect, the remaining provisions shall not be affected or invalidated and shall
remain in full force and effect.

 

D. Reformation. In the event any court of competent jurisdiction holds any
restriction in this Agreement to be unreasonable and/or unenforceable as
written, the court may reform this Agreement to make it enforceable, and this
Agreement shall remain in full force and effect as reformed by the court.

 

E. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understanding or
representations between the Parties pertaining to or concerning the subject
matter of this Agreement, including, without limitation, the Executive’s
employment with the Company. No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated in this Agreement by written amendment, such amendment to become
effective on the date stipulated in it. Any amendment to this Agreement must be
signed by all parties to this Agreement. The Executive acknowledges and
represents that in executing this Agreement, the Executive did not rely, and has
not relied, on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Company, except as expressly
contained in this Agreement. The Parties represent that they relied on their own
judgment in entering into this Agreement.

 

11

 

 

F. Waiver. No waiver of any breach of this Agreement shall be construed to be a
waiver as to succeeding breaches. The failure of either of the Parties to insist
in any one or more instances upon performance of any terms or conditions of this
Agreement shall not be construed as a waiver of future performance of any such
term, covenant or condition but the obligations of either of the Parties with
respect thereto shall continue in full force and effect. The breach by one of
the Parties to this Agreement shall not preclude equitable relief or the
obligations of the other.

 

G. Modification. The provisions of this Agreement may be amended, modified or
waived only with the prior written consent of the Company and the Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

 

H. Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and permitted assigns.
The Executive may not assign this Agreement to a third party. The Company may
assign its rights, together with its obligations hereunder, to any affiliate
and/or subsidiary of the Company or any successor thereto or any purchaser of
substantially all of the assets of the Company.

 

I. Code Section 409A.

 

(i) To the extent (a) any payments to which the Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
the Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (b) the Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (c) at the time of the Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of the Executive’s separation from
service) shall not be made until the earlier of (x) the first day of the seventh
month following the Executive’s separation from service or (y) the date of the
Executive’s death following such separation from service. Upon the expiration of
the applicable deferral period described in the immediately preceding sentence,
any payments which would have otherwise been made during that period (whether in
a single sum or in installments) in the absence of this Article V, Section I
shall be paid to the Executive or the Executive’s beneficiary in one lump sum,
plus interest thereon at the Delayed Payment Interest Rate computed from the
date on which each such delayed payment otherwise would have been made to the
Executive until the date of payment. For purposes of the foregoing, the “Delayed
Payment Interest Rate” shall mean the national average annual rate of interest
payable on jumbo six-month bank certificates of deposit, as quoted in the
business section of the most recently published Sunday edition of The New York
Times preceding the Executive’s separation from service.

 

(ii) To the extent any benefits provided under Article II, Sections B or F or
Article III, Section B(ii) above are otherwise taxable to the Executive, such
benefits shall, for purposes of Section 409A of the Code, be provided as
separate in-kind payments of those benefits, and the provision of in-kind
benefits during one calendar year shall not affect the in-kind benefits to be
provided in any other calendar year.

 

(iii) In the case of any amounts payable to the Executive under this Agreement,
or under any plan of the Company, that may be treated as payable in the form of
“a series of installment payments,” as defined in Treas. Reg.
§1.409A-2(b)(2)(iii), the Executive’s right to receive such payments shall be
treated as a right to receive a series of separate payments for purposes of
Treas. Reg. §1.409A-2(b)(2)(iii).

 

(iv) It is intended that this Agreement comply with or be exempt from the
provisions of Section 409A of the Code and the Treasury Regulations and guidance
of general applicability issued thereunder, and in furtherance of this intent,
this Agreement shall be interpreted, operated, and administered in a manner
consistent with such intent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

12

 

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed on the date first set forth above, to be effective as of that date.

 

EXECUTIVE:           /s/ Marvin Slosman     Marvin Slosman         COMPANY:    
     

/s/ Paul Stuka

  By: Paul Stuka, Chairman  

 

Signature Page to Employment Agreement

 

 

 

